DISSENTING OPINION ON DENIAL OF REHEARING EN BANC
Sitting: PHIL HARDBERGER, Chief Justice, TOM RICKHOPF, ALMA L. LÓPEZ, CATHERINE STONE, PAUL W. GREEN, SARAH B. DUNCAN and KAREN ANGELINI, Justices.
Dissenting opinion by:
SARAH B. DUNCAN, Justice,
joined by Justice TOM RICKOFF.
I respectfully dissent to the denial of rehearing en banc. The panel holds Simmons’ suit is barred by the doctrine of collateral estoppel, which precludes relit-igation of previously-adjudicated issues of fact essential to a prior judgment. But Simmons’ suit does not seek to relitigate the finding in the divorce decree establishing a parent-child relationship between him and T.S.S. Indeed, the statute under which Simmons sues — section 161.005(a) of the Texas Family Code — presumes an existing parent-child relationship and provides for its termination if it is in the child’s best interest. T.S.S.’s best interest — the only material issue in this case— was not addressed by Hessler’s motion for summary judgment. Accordingly, we should grant the motion for reconsideration en banc, reverse the trial court’s summary judgment and remand the cause for further proceedings.
Factual and ProceduRal Background
Admitting he is T.S.S.’s adjudicated father as a result of an earlier divorce decree, Franklin R. Simmons filed a petition to terminate the parent-child relationship pursuant to section 161.005(a) of the Texas Family Code, which provides:
A parent may file a suit for termination of the petitioner’s parent-child relationship. The court may order termination if termination is in the best interest of the child.
Tex. Fam.Code Ann. § 161.005(a) (Vernon 1996). In response, T.S.S.’s mother, Tamara K. Hessler answered and moved for summary judgment under Rule 166a(c), Tex.R. Crv. P., on two grounds — estoppel and res judicata. Hessler’s motion does not address whether termination of the parent-child relationship between Simmons and T.S.S. would be in T.S.S.’s best interest. The trial court granted Hessler’s motion without stating a ground for its ruling. A panel of this court granted Hessler’s motion without stating a ground for its ruling. A panel of this court affirmed, and Simmons moved for rehearing en banc.
Standard of Review
We review a summary judgment de novo. See Valores Corporativos, S.A. de C.V. v. McLane Co., 945 S.W.2d 160, 162 (Tex.App.—San Antonio 1997, writ denied). We will thus affirm a traditional summary judgment under Rule 166a(c) *489only if the summary judgment evidence establishes there is no genuine issue of material fact and the movant is entitled to judgment as a matter of law on a ground set forth in the motion. See Tex.R. Crv. P. 166a(c).
Discussion
As the panel opinion states, res judicata and collateral estoppel may bar an adjudicated father’s attempt to relitigate his paternity in a later suit. See Espree v. Guillory, 753 S.W.2d 722, 724 (Tex.App.—Houston [1st Dist.] 1988, no writ). However, as Simmons states in his brief to this court, he “did not and does not seek to set aside the adjudication of parentage established by the [divorce decree].” Rather, he seeks to terminate what he admits is the parent-child relationship established by that decree. Under these circumstances, the doctrines of res judicata and collateral estoppel simply do not apply. The trial court thus erred in granting Hes-sler’s motion for summary judgment. Therefore, we must reverse the trial court’s judgment and remand the cause to that court for further proceedings.